Citation Nr: 0720489	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date prior to September 27, 1999, 
for the grant of service connection for ulcerative colitis, 
status post ileostomy.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to April 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision.  

The matter on appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action, on his part, is 
required.  



REMAND

The veteran asserts that an earlier effective date is 
warranted for the assignment of a 100 percent rating for his 
service-connected ulcerative colitis, status post ileostomy.  

A June 1969 RO rating decision increased the veteran's 
disability rating to 60 percent for his service-connected 
ulcerative colitis, with an effective date of April 16, 1968.  

In July 2003 the veteran filed a claim for increase, and the 
RO rated the service-connected ulcerative colitis on the 
basis of status post ileostomy and assigned a 100 percent 
rating, effective on September 27, 1999.   This date was 
identified as being the date of the earliest VA treatment 
record showing findings of status post ileostomy.  

The veteran filed a Notice of Disagreement (NOD) in August 
2004 and stated that the condition first became known in the 
early part of 1979, when VA recommended surgery.  The veteran 
stated that he had private surgery but received his follow-up 
care at the VA Medical Center.  

The Board notes that the VA medical records do not appear to 
be complete, including medical records from prior to his 
surgery in 1979 or later VA treatment records, including the 
medical records the RO specifically mentioned as being dated 
on September 27, 1999.  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Recently, the Federal Circuit held that VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on the claim before the 
expiration of the one-year VCAA notice period).  

The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that its 
notice to him meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issue on appeal; i.e., earlier effective 
date for his service-connected ulcerative 
colitis, status post ileostomy.  The 
letter should include the elements 
required for earlier effective for 
service connection for ulcerative 
colitis, status post ileostomy, the types 
of evidence required, the evidence 
currently of record, and the respective 
duties of VA and the claimant in 
obtaining evidence.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should take appropriate action to 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should also take all indicated 
action in order to obtain copies of all 
of the VA medical records dealing with 
treatment of the veteran since 1979, 
including all pre-surgery and post-
surgery records and specifically the VA 
medical records from September 27, 1999.   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the matter on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the veteran and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran needs take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



